ON MOTION TO SUBSTITUTE ATTORNEYS
November 10, 1943                     142 P.2d 893.
 OPINION
This is a motion to substitute W.E. Baldy in the place and stead of John V. Copren and Arthur A. Platz as attorney for appellant.
The administratrix has filed an affidavit making certain charges against the present attorneys, and Mr. Copren has filed herein an affidavit denying the said charges. We are not called upon in this proceeding to pass upon the merits or demerits of said controversy, because we believe that under the provisions of the second paragraph of section 601 N.C.L. appellant is given the right to change her attorneys at any stage in the action.
As the appeal is now pending in this court, this is the proper place to ask for a substitution. Jacobus v. Jacobus, 208 Cal. 562,282 P. 796; In re Cazaurang's Estate, 1 Cal. 2d 712,36 P.2d 1069; People v. Price, 262 N.Y. 410, 187 N.E. 298, at page 300.
The substitution will affect this appeal only, and if substitution is desired in other matters it will be necessary for the appellant to seek such substitution in the court where such matters are pending. *Page 133 
It is ordered that W.E. Baldy be substituted as attorney of record in this court for appellant, in the place and stead of John V. Copren and Arthur A. Platz.
                        ON PETITION FOR REHEARING
January 20, 1944                      144 P.2d 996.